Citation Nr: 0110135
Decision Date: 04/06/01	Archive Date: 05/21/01

DOCKET NO. 99-19 942         DATE

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Entitlement to a total rating based on individual unemployability
due to service-connected disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran retired from active duty in August 1974 with more than
29 years of active duty.

This appeal arises from a May 1999 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wichita, Kansas.

In July 2000 the veteran raised the issues of increased ratings for
prostate cancer and residuals of burns of the left arm, as well as
service connection for right knee disability. At his hearing before
the undersigned Member of the Board in February 2001 the veteran
raised a claim for service connection for hemorrhoids as secondary
to his service-connected prostate cancer. Those claims have not
been developed or certified for appellate review. They are referred
to the RO for appropriate action.

FINDINGS OF FACT

1. The veteran retired from military service at the end of August
1974, having completed more than 29 years of active military
service, including service in World War II, Korea, and Vietnam; he
earned numerous decorations and medals, including the Purple Heart
and the Silver Star.

2. Service connection is currently in effect for residuals of third
degree bums which affect the left arm, shoulder and flank;
residuals of a shell fragment wound to the right thigh; hearing
loss; residuals of prostate cancer; residuals of a herniorrhaphy;
and a thyroid disorder. In combination his service-connected
disabilities are rated as 80 percent disabling.

3. The veteran has completed two years of college and has had only
marginal employment doing lawn care for many years. He had to
terminate lawn service work in 1993 because of increasing pain and
limited motion resulting from the burns incurred during his
military service.

- 2 -

4. The veteran's service-connected disorders, more likely than not,
are of such severity as to preclude him from securing and following
substantially gainful employment consistent with his education and
work experience.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the
criteria for the assignment of a total rating by reason of
individual unemployability due to service-connected disabilities
have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.340,
3.341, 4.3, 4.15, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria. Total ratings for compensation purposes may be
assigned where the combined schedular rating for the veteran's
service-connected disability or disabilities is less than 100
percent when it is found that the service-connected disabilities
are sufficient to render the veteran unemployable without regard to
either his advancing age or the presence of any non-service-
connected disorders. Total disability will be considered to exist
where there is present any impairment of mind or body which is
sufficient to render it impossible for the average person to follow
a substantially gainful occupation. 38 C.F.R. 3.340, 3.341.

The ability to overcome the handicap of disability varies widely
among individuals; the rating, however, is based primarily on the
average impairment in earning capacity, that is, upon the economic
or industrial handicap which must be overcome and not from
individual success in overcoming it. Full consideration must be
given to unusual physical or mental defects in individual cases, to
peculiar effects of occupational activities, to defects in physical
or mental endowment preventing the usual amount of success in
overcoming the handicap of disability, and to the effect of
combination of disability. 38 C.F.R. 4.15.

- 3 -

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the disabled person
is, in the judgment of the rating agency, unable to secure or
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such
disability, this disability shall be ratable at 60 percent or more,
and that, if there are two or more disabilities, there shall be at
least one disability ratable at 40 percent or more, and sufficient
additional disability to bring the combined rating to 70 percent or
more. For the above purpose of one 60 percent disability, or one 40
percent disability in combination, disabilities resulting from
common etiology or a single accident, or multiple injuries incurred
in action will be considered as one disability: 38 C.F.R. 4.16(a).

It is the established policy of VA that all veterans who are unable
to secure and follow a substantially gainful occupation by reason
of service-connected disabilities shall be rated totally disabled.
38 C.F.R. 4.16(b).

Analysis. Service connection has been established for limitation of
motion, left shoulder (minor), secondary to burn scars, rated 30
percent disabling; for deforming burn scars, left arm, rated 30
percent disabling; for third degree burn scars, left shoulder and
left axilla, rated 30 percent disabling; for third degree burn
scars, left flank and back, rated 30 percent disabling; and for
bilateral hearing loss, rated 10 percent disabling. Service
connection has also been established for the following disabilities
which are not considered disabling to a compensable degree:
residuals of prostate cancer; residuals of a shell fragment wound
to the right thigh; residuals of a herniorrhaphy; and a thyroid
disorder. In combination his service-connected disabilities are
rated as 80 percent disabling. The disabilities resulting from the
burns meet the requirement that there shall be at least one
disability ratable at 40 percent or more. The veteran has
sufficient additional disability to bring the combined rating to 70
percent or more. Thus, the above mentioned criteria of 38 C.F.R.
4.16(a) are satisfied.

The issue is whether the veteran's service-connected disabilities
preclude him from engaging in substantially gainful employment
(i.e., work which is more than marginal, that permits the
individual to earn a "living wage"; see Moore v.

- 4 -

Derwinski, 1 Vet. App. 356, 358 (1991)). For a veteran to prevail
on a claim for a total compensation rating based on individual
unemployability, the record must reflect some factor which takes
this case outside the norm. The sole fact that a claimant is
unemployed or has difficulty obtaining employment is not enough. A
high rating in itself is recognition that the impairment makes it
difficult to obtain or keep employment, but the ultimate question
is whether the veteran is capable of performing the physical and
mental acts required by employment, not whether he can find
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the veteran has completed some college but
has never had sedentary type employment. At his hearing the veteran
testified that he had never worked in a sedentary occupation. For
many years the veteran has supplemented his military retirement pay
with lawn care work, earning about $180 per month. The veteran
testified that he became too disabled to continue with lawn care
work in 1993 due to the pain and limitation of motion resulting
from the burn scars.

The evidence indicates that the veteran has significant non-
service-connected disorders. He underwent 3 vessel aorto-coronary
bypass graft surgery in February 1991. In June 1996 he underwent T5
to T11 fusion for T7-8 fracture dislocation. The veteran is noted
to suffer from additional disabilities currently not found to be
service connected. These disorders and advancing age are not for
consideration. The effect of the severe non-service-connected
disabilities must be completely disregarded, as well as his
advanced age. 38 C.F.R. 3.341(a); Hersey v. Derwinski, 2 Vet. App.
91, 94 (1992).

While non-service-connected disabilities and his age may not be
considered, it is the judgment of the Board that the nature and
extent of his service-connected disabilities are such that he could
not realistically be expected to obtain or maintain any type of
substantially gainful employment, given his prior work experience
and level of education. It is the opinion of the Board that the
service-connected disorders, and the symptoms reasonably attributed
thereto, most likely preclude more than marginal employment. In
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United States
Court of Appeals for Veterans Claims (Court) stated that "a veteran
need only demonstrate that there is an 'approximate balance of
positive and

 - 5 -

negative evidence' in order to prevail." In Gilbert the Court
specifically stated that entitlement need not be established beyond
a reasonable doubt, by clear and convincing evidence, or by a fair
preponderance of the evidence. Under the benefit of the doubt
doctrine established by Congress, when the evidence is in relative
equipoise, the law dictates that the veteran prevails. Thus, to
deny a claim on its merits, the preponderance of the evidence must
be against the claim. It is impossible to say with absolute
certainty that the service-connected disabilities alone would
prevent the veteran from securing or following a gainful occupation
in light of his education and experience. However, the Board finds
that the evidence for and against the claim is in equipoise and, in
consideration of the principle of reasonable doubt, the veteran
prevails. Accordingly, a total rating based on individual
unemployability is warranted in this case.

ORDER

A total rating for compensation purposes based on individual
unemployability is granted, subject to the law and regulations
governing the payment of monetary benefits.

Gary L. Gick

Member, Board of Veterans' Appeals

- 6 -



